 
 
I 
108th CONGRESS
2d Session
H. R. 5234 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mr. McKeon introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To remediate groundwater contamination caused by perchlorates in the city of Santa Clarita, California. 
 
 
1.Short titleThis Act may be cited as the Eastern Santa Clara River Basin Protection Act. 
2.Eastern santa clara river basin groundwater restoration 
(a)Eastern santa clara river basin 
(1)In generalThe Secretary of the Army, in cooperation with Federal, State, and local government agencies, shall participate in studies and other investigative activities and in the construction, planning, and design of projects determined by the Secretary to offer a long-term solution to the problem of groundwater contamination caused by perchlorates in the Eastern Santa Clara River Basin, in the city of Santa Clarita, California. 
(2)Sources of perchlorateThe investigative activities and projects described in paragraph (1) shall include sites that are— 
(A)sources of perchlorate; and 
(B)located in the city of Santa Clarita, California. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. Such sums shall remain available until expended. 
3.Groundwater remediation within the santa clarita valley for perchlorate contaminationSection 219(f) of the Water Resources Development Act of 1992 (106 Stat. 3835; 113 Stat. 335) is amended by adding at the end the following: 
 
(75)Santa clarita, california$25,000,00 to remediate groundwater contamination in the Eastern Santa Clara River Basin, Santa Clarita, California. The Secretary shall allow credit for in-kind services provided by the non-Federal sponsor before the initiation of the project, not to exceed the non-Federal cost of the project. If the in-kind services provided by the non-Federal sponsor before the initiation of the project exceed the non-Federal cost of the project, the Secretary shall reimburse the non-Federal sponsor for such services..  
 
